  Case 2:20-cv-00016-JRG-RSP Document 5 Filed 01/30/20 Page 1 of 3 PageID #: 196




                               United States District Court

                                             Eastern District of exas - Marshall Di



                S3G Technology LLC



                      Phiniijf(s)
                                                                      Civil Action No. 2:20-cv-16

           Whataburger Restaurants, LLC



                      Defendanlfs)


                                             SUMMONS IN A CIVIL ACTION


To: (Oefemlani's name andaddress) Whataburgor Restaurants, LLC
                                  by and through its Registered Agent
                                  Corporation Service Company dba CSC-Lawyers Incorporated
                                    211 E. 7th Street, Suite 620
                                    Austin, Texas 78701




        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintilTan answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. 'I"he answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:         Charles Ainsworth
                                    Parker Bunt & Ainsworth, PC
                                    100 E. Ferguson, Suite 418
                                    Tyler, Texas 75702




        If you fail to respond, judgment by default will beentered against you for the reliefdemanded in the complaint.
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT



            1/22/20                                                                          A-
                                                                                      Signalure ofClerk or Deputy Clerk
Case 2:20-cv-00016-JRG-RSP Document 5 Filed 01/30/20 Page 2 of 3 PageID #: 197
Case 2:20-cv-00016-JRG-RSP Document 5 Filed 01/30/20 Page 3 of 3 PageID #: 198
